U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 December 22, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: The Purisima Funds (the “Trust”) File Nos.: 333-09153 and 811-07737 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, The Purisima Total Return Fund and The Purisima All-Purpose Fund (the “Funds”), the Trust hereby certifies that the forms of the Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated December17,2010 and filed electronically as Post-Effective Amendment No. 25 to the Company’s Registration Statement on Form N-1A on December 17, 2010. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6620. Sincerely, /s/Alia Mendez Alia Mendez, Esq. for U.S. Bancorp Fund Services, LLC
